Citation Nr: 1803072	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  17-27 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to August 5, 2015 and a disability rating in excess of 10 percent thereafter.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).

5.  Entitlement to special monthly compensation due to the need for aid and attendance (SMC A&A).


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia made in January 2015 and September 2015. 

The Board notes that the Veteran previously appealed the denial of service connection for a skin disorder to include basal cell carcinoma with scars, Parkinson's disease, and erectile dysfunction.  Nevertheless, the Agency of Original Jurisdiction (AOJ) subsequently granted service connection for basal cell carcinoma with scars and issued a statement of the case (SOC) for the issues of entitlement to service connection for skin disorders other than basal cell carcinoma with scars and Parkinson's disease in June 2017.  The RO also issued an SOC for the issue of entitlement to service connection for erectile dysfunction in May 2017.  The Veteran filed substantive appeals in May 2017 and July 2017 in which he claimed that he was only appealing certain identified issues rather than any and all issues identified in the SOCs.  The Veteran did not identify any of the following issues: entitlement to service connection for skin disorders other than basal cell carcinoma with scars, Parkinson's disease, and erectile dysfunction.  As such, these issues have not been perfected to the Board, and the Board does not take jurisdiction over them.  The Veteran did identify the issue of entitlement to service connection for basal cell carcinoma with scars, but, as the Veteran has already been granted service connection for this issue, there remains no issue on appeal for the Board to address.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder was denied in an August 1994 rating decision which although initially appealed became final after the Veteran failed to perfect his appeal to the Board.

2.  Evidence received since the August 1994 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran's current neuropsychiatric disability is related to a fall that occurred many years after service and which has not been linked to service; a separately diagnosable acquired psychiatric disability related to the Veteran's service is not currently of record.

4.  The Veteran, as the result of his service connected disabilities , does not have an anatomical loss or loss of use of both feet, or of one hand and one foot; is not blind in both eyes with visual acuity of 5/200 or less; is not permanently bedridden; and is not so helpless as to be in need of regular aid and attendance of another person.

5.  The Veteran is not shown to be unable to obtain or maintain substantially gainful employment on account of his service connected disabilities.

6.  The hearing acuity in the Veteran's right ear was shown to be productive of the following levels of hearing impairment:  Level IV prior to February 25, 2016 and Level III thereafter.
	
7.  The hearing acuity in the Veteran's left ear was shown to be productive of the following levels of hearing impairment:  Level II prior to February 25, 2016 and Level IV thereafter.




CONCLUSIONS OF LAW

1.  The August 1994 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  The criteria for reopening the Veteran's previously denied claim of service connection for an acquired psychiatric disorder have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  Criteria for service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

4.  Criteria for service connection for special monthly compensation based on the need for aid and attendance have not been met.  38 U.S.C. §§ 1110, 1131, 1521, 5103, 5103A (2012); 38 C.F.R. §§ 3.350, 3.352(a) (2017).

5.  The criteria for a TDIU have not been met.  38 U.S.C. §§ 1110, 1131, 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2017).

6.  The criteria for a compensable disability rating for bilateral hearing loss prior to August 5, 2015 and a disability rating in excess of 10 percent thereafter have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  The Veteran did testify before a personal hearing before a decision review officer in February 2016, and a transcript of the hearing is of record.

The Veteran was also provided with several VA examinations.  At the DRO hearing in February 2016, the Veteran's spouse objected the adequacy of a prior VA audiological examination, because she was not able to be present during the examination.  First, the Board notes that this does not speak to the qualifications of the examiner or why the examiner's medical conclusions would be invalid.  Additionally, any problems with any previous examination were cured to the extent possible in a subsequent VA audiological examination which was conducted in February 2016.  Finally, the audiological examinations of record discuss the effects of the Veteran's hearing loss on his employment.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.





Acquired Psychiatric Disorder

New and Material Analysis

At issue is whether the Veteran has submitted new and material evidence to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

The RO originally denied the Veteran's claim for an acquired psychiatric disorder in August 1994.  The issue was originally characterized as a claim for service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed, and the RO issued an SOC in January 1995.  The decision became final after the Veteran failed to timely perfect an appeal within one year of the mailing of notification of the August 1994 decision or within 60 days of the issuance of the January 1995 statement of the case.  The Veteran filed a claim to reopen his previously denied claim for an acquired psychiatric disorder.  The RO denied the Veteran's claim, and he appealed.

To reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  The evidence to be considered in making this new and material evidence determination is that added to the record since the last final denial on any basis.  Evans v. Brown, 9 Vet. App. 27 (1996); see also Shade v. Shinseki, 24 Vet. App. 110, 120 (2010) (new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The evidence before the RO in August 1994 included the Veteran's service treatment records (from April 1964 to April 1968) which were silent for reports of or treatment for psychiatric conditions.  The Veteran's separation examination, finding the Veteran to be psychiatrically normal, and, a contemporaneous survey of medical history, in which the Veteran specifically denied having then, or ever having had, trouble sleeping, nightmares, depression, memory loss, or nervous trouble of any sort.  The record also contained treatment records from 1983 recognizing a number of psychiatric symptoms as well as a diagnosis of Vietnam Shock Syndrome.  The record also contained a November 1993 statement from the Veteran indicating that he had experienced psychological problems due to his experiences during his service in Vietnam (including nightly shelling of the barracks he was stationed in) as well as statements from the Veteran's family and acquaintances including a statement from his spouse indicating that the Veteran began experiencing sleep problems after returning from Vietnam.  Medical evidence also suggested that the Veteran began to manifest psychological and cognitive deficits after sustaining a serious head injury in April 1990.  The RO found that there was no confirmed diagnosis of PTSD, and that there was no confirmation of the Veteran's reported in-service stressors.

Since the August 1994 rating decision, additional evidence has been associated with the record.  The new evidence includes a VA examination, by a VA psychologist, that noted that the Veteran had a history of psychological treatment including a diagnosis of Vietnam Shock Syndrome, but that the Veteran's current diagnosis was an unspecified neurocognitive disorder due to the head injury sustained in August 1994.  The examiner also opined that the Veteran's reported stressors were adequate to support a diagnosis of PTSD, although PTSD was not diagnosed by the examiner, and that the reported stressor is related to the Veteran's fear of hostile military or terrorist activity.  

The Board finds that the September 2015 VA examination is sufficient to reopen the Veteran's claim for an acquired psychiatric disorder.  The Veteran's claim was originally denied in part, because there was no corroboration of the Veteran's claimed stressors.  Nevertheless, service connection for PTSD (one possible acquired psychiatric disorder) may be assigned based on an in-service stressor established by the Veteran's lay testimony alone when the claimed stressor is related to fear of hostile military or terrorist activity and a VA psychologist or psychiatrist confirms that the claimed stressor is sufficient to support a diagnosis of PTSD.  The Board finds that this evidence is new, material, and raises a substantial likelihood of substantiating the Veteran's claim.  As such, the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

Service Connection Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection requires the evidence to satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD consistent with the DSM; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 13, 2010, 38 C.F.R. §3.304(f) was amended to add a new paragraph, §3.304(f)(3), regarding a situation in which a stressor is related to the fear of hostile military or terrorist activity.  However, the Federal Circuit has held that § 3.304(f)(3) can apply only if a veteran's claimed in-service PTSD stressor relates to an event or circumstance that a veteran experienced, witnessed, or was confronted with and that was perpetrated by a member of an enemy military or by a terrorist.  Hall v. Shinseki, 717 F.3d 1369 (Fed. Cir. 2013).

Turning first to PTSD, the Board notes that the cornerstone requirement element for service connection for PTSD is a determination that the Veteran meets the DSM criteria for PTSD.  As will be explained, the Board finds that the weight of the evidence is against both the finding that the Veteran has PTSD currently, and the finding that he has had PTSD consistent with the DSM at any time during the course of his appeal.

The Board is cognizant that in McClain v. Nicholson, 21 Vet. App. 319, 321   (2007), the Court held that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  Here, however, there is no record of the Veteran being diagnosed with PTSD at any time during the course of his appeal. 

The Veteran is seeking service connection for an acquired psychiatric disability, to include PTSD.  It is his contention that he developed such a disability as a result of his military service and that symptoms were present prior to his TBI in 1990.

The Veteran pointed out that he was diagnosed with "Vietnam shock syndrome" at VA in 1983, and treatment records also show a diagnosis of major depressive disorder. 

The Veteran's spouse and co-workers have attested to that they noticed behavior changes just after the Veteran returned from Vietnam and before the head injury.  

An undated letter from Michael D. Franzen, Ph.D. states that the Veteran was seen in the neuropsychology clinic at WVU Medical Center on November 23, 1985 as part of the Agent Orange Assistance program.  Unfortunately, the Veteran was unable to stay to complete the Minnesota Multiphasic Personality Inventory at that time, and he failed to report to a subsequent appointment in December 1985 to complete the exam.  The results of the evaluation indicated that the Veteran's memory was mostly within normal limits.  He tended to have some problems with tasks that require him to change his method of response, although, he could do these sorts of tasks accurately if he took his time.  He also seemed to be susceptible to distraction so a quiet workplace would help him concentrate.  

As noted, the Veteran experienced as serious and debilitating fall several decades ago which resulted in a significant TBI.  Nevertheless, given the symptoms that were of record prior to the fall, VA requested a VA examination and medical opinion to determine if the Veteran currently had PTSD, and, if so, whether it was related to fear of hostile military or terrorist activities.  

In September 2015, a VA examiner diagnosed the Veteran with a neurocognitive disorder, unspecified due to severe closed head injury and stated that the Veteran did not meet the diagnostic criteria of a diagnosis of PTSD.  This examiner acknowledged the stressful experiences the Veteran reported experiencing while in Vietnam and found that such stressors did meet criterion A for a diagnosis of PTSD.  However, the examiner explained that criterion A was the only criterion that the Veteran met, as he did not meet criterion B for intrusion symptoms; criterion C for avoidance of stimuli; criterion D for negative alterations in cognition and mood associated with the traumatic event; and criterion E for hyperarousal and reactivity associated with the traumatic event.  

Moreover, the examiner failed to diagnose any mental disorder other than the neurocognitive disorder.  This examiner reviewed the medical evidence prior to the Veteran's fall in April 1990 and noted that the Veteran had been treated for long history of depression and experiencing some degree of psychological distress, including the diagnosis of "Vietnam Shock Syndrome".  The examiner noted that the Veteran had reported experiencing a "scared feeling", terrible temper for 6-7 years, depression, uneasy feelings, and was unable to get along with his boss.  He was given an Axis I diagnoses of major depression at that time.  The examiner commented that while the Veteran was diagnosed with "Vietnam Shock Syndrome" in 1983, this term was no longer used, given the lack of additional treatment records, it is impossible to know what symptoms the Veteran was experiencing at the time this diagnosis was given.  

The examiner noted that the Veteran was also diagnosed with major depression and possible mild manic depression, which suggested that he was experiencing psychiatric problems following your return home from Vietnam.  However, the Veteran's current medical problems (seizure disorder, head injury, and cognitive impairment) are more significantly interfering with current levels of occupational and social impairment.  The examiner acknowledged that the Veteran does experience mild anxiety, social isolation, and irritability.  However, he concluded that such symptomatology may or may not be secondary to combat trauma as they could also be secondary to the neurocognitive/seizure disorder.  Regardless, the examiner found that these symptoms were not severe enough to warrant a DSM-5 diagnosis.  The classic PTSD symptoms of nightmares, intrusive memories, hypervigilance, and sleep disturbances are either absent or impossible to fully assess.  As a result, the examiner could not provide a current DSM-5 diagnosis other than unspecified cognitive impairment and this diagnosis is secondary to the closed head trauma suffer after military service in 1990.  The examiner noted that the Veteran was currently participating in treatment at Ruby Hospital with a neurologist and that he took Lamictal for a seizure disorder.  The examiner also noted that the Veteran had been given a diagnosis of impaired cognition by a provider at the Clarksburg VA Medical Center in October 2014;  however, the Veteran was not currently participating in mental health treatment.  

In conclusion, the examiner explained that while the Veteran may have experienced some symptoms that could be associated with PTSD prior to the head injury, the current mental disorder is neurocognitive disorder as a result of the head injury.  There is no current diagnosis for PTSD, and because there is no current diagnosis, service connection cannot be established.

As noted, service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.

Such evidence is simply not of record at this time.  

The Veteran's spouse has argued that the Veteran fell on account of medication that he was taking for PTSD, but she has not provided any competent medical evidence to support this assertion, and ultimately it is not shown that the Veteran has PTSD at this time.

Accordingly, service connection for an acquired psychiatric disability is denied.

Bilateral Hearing Loss

The Veteran is seeking an increased rating for his bilateral hearing loss.

The Veteran first filed for service connection in February 1994, and, in August 1994, the RO granted service connection and assigned a noncompensable rating effective the date his claim was received.  In September 2014, the Veteran filed an increased rating claim, and in January 2015 the RO denied the Veteran's claim.  The Veteran appealed.  During the pendency of the appeal, the Veteran's disability rating was increased to 10 percent effective August 5, 2015. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000 cycles per second (Hz), 2,000 Hz, 3,000 Hz and 4,000 Hz.  38 C.F.R. § 4.85.  Speech discrimination scores must be determined using a recording of the Maryland CNC word list.  Id.  See also Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.

The Veteran's treatment records indicate that  he has experienced hearing loss throughout the period on appeal.  Additionally, treatment records indicate that the Veteran uses hearing aids.

The Veteran underwent a VA examination in January 2015.  The measured pure tone threshold values were as follows in decibels (although a note indicates that the audiometric testing was conducted in July 2014): 


Hertz

500
1000
2000
3000
4000
RIGHT
30
45
60
60
70
LEFT
25
35
55
60
65

The average pure tone threshold in the right ear was 59 decibels and 54 decibels in the left ear.  The Veteran's speech recognition score was 80 percent in the right ear and 84 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacted the ordinary conditions of daily life including his ability to work.  

The Veteran underwent another VA examination on August 5, 2015, but again, it appears that the audiometric testing that was relied upon had been conducted in July 2014.  The examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life including his ability to work.

The Board notes that the May 2017 rating decision also observed the fact that the VA examiner in August 2015 had used the results of a previous hearing test, rather than conducting a new test.  The RO then reasoned that because the Veteran first showed compensable hearing loss at the next VA examination that was conducted, the Veteran should not be penalized by the examiner's failure to conduct a new VA examination in August 2015.  Therefore, the results of the VA examination in February 2016 were used as if the examination had been conducted in August 2015. 

The Veteran testified at DRO hearing in February 2016.  The Veteran's spouse suggested that he needed a new VA audiological examination, but the current severity of the Veteran's hearing loss was not otherwise discussed.  See Transcript.

The Veteran underwent another VA examination on February 25, 2016.  The measured pure tone threshold values were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
45
60
70
65
60
LEFT
30
45
65
65
70

The average pure tone threshold in the right ear was 64 decibels and 61 decibels in the left ear.  The Veteran's speech recognition score was 86 percent in the right ear and 82 percent in the left ear.  The examiner opined that the Veteran's hearing loss impacts the Veteran's ordinary conditions of daily life including his ability to work. The examiner noted that the Veteran was not able to answer the question      appropriately on account of his head injury.  The Veteran told the examiner he could hear him, but was not able to comment on the question in general.

The Veteran underwent a private audiological evaluation in March 2016.  The measured pure tone threshold values are represented in graphical form which the Board is empowered to interpret as a fact finder.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  The results were as follows in decibels: 


Hertz

500
1000
2000
3000
4000
RIGHT
25
45
65
70
70
LEFT
20
40
65
70
70

The average pure tone threshold in the right ear was 62.5 decibels and 61.25 decibels in the left ear.  The Veteran's speech recognition score was tested but it was not completed using a recorded Maryland CNC word list (as required by VA regulation), and was performed with a live, not a recorded voice.  The discrimination scores were 72 percent on the right and 76 percent on the left.

In October 2016, the Veteran submitted medical literature regarding the etiology of hearing loss.  However, he is already service connected for hearing loss in recognition that his hearing loss is attributable to military noise exposure.  At issue here is the severity of the hearing loss.

The percentage evaluation assigned for hearing loss is derived by intersecting the vertical column of Table VII (in 38 C.F.R. § 4.85 ) appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.  Using Table VI in 38 C.F.R. § 4.85, the pure tone average and speech recognition are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.
 
The results of the audiometric testing used by the January 2015, and August 2015 VA examinations showed the right ear had a pure tone average of 59 dB and a speech recognition score of 80 percent; therefore, the right ear warranted a designation of IV.  The left ear had a pure tone average of 54 dB and a speech recognition score of 84 percent; therefore, the left ear warranted a designation of II.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in January 2015 was noncompensable.

At the February 25, 2016 VA examination, the right ear had a pure tone average of 64 dB and a speech recognition score of 86 percent; therefore, the right ear warranted a designation of III. The left ear had a pure tone average of 61 dB and a speech recognition score of 82 percent; therefore, the left ear warranted a designation of IV.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in August 2015 was productive of a disability rating of 10 percent.

At the March 2016 private audiological testing, the right ear had a pure tone average of 62.5 dB.  The Veteran's speech recognition was not tested using a recorded Maryland CNC word list, and, the Board will use the speech recognition score from the February 2016 VA examination of 86 percent; therefore, the right ear warranted a designation of III.  The left ear had a pure tone average of 61.25 dB and his speech recognition score was 82 percent in September 2010; therefore, the left ear warranted a designation of IV.  Exceptional hearing was not shown by the examination.  As a result, the percentage evaluation in March 2016 was productive of a disability rating of 10 percent.

While the Maryland CNC word list was not used by the private testing, even if the speech recognition scores of 72 and 76 percent in the right and left ears respectively, were used, the result would still only support a 10 percent rating.

The Board has considered whether a higher evaluation for hearing loss is available based on exceptional patterns of hearing impairment under 38 C.F.R. § 4.86. Nevertheless, as the Veteran's pure tone thresholds do not show 55 dB or more at all of the required frequencies or, 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz, for the either ear on any audiometric test; § 4.86 does not apply.

The Veteran and his spouse have provided lay reports, in both written statements and oral testimony, of the severity of the Veteran's bilateral hearing loss.  Lay reports describe the Veteran's functional limitations related to hearing.  The Veteran is competent to describe the effects his hearing loss has on his daily functioning, and the Board finds that they are credible.  These descriptions of the Veteran's service-connected hearing loss, however, must be considered in conjunction with the rating criteria.  The VA examination reports included hearing examination and testing and, thus, addressed the functional effects caused by service-connected hearing loss.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  See Lendenmann.

The Board appreciates the difficulty that the Veteran's hearing loss causes him, and recognizes his frustration with the testing mechanisms that are employed to measure it.  The schedular rating criteria, however, are clearly laid out in the VA regulations and are consistently administered in all hearing loss cases.  As such, the Board does not have the authority to direct a different hearing test or rating system.

Here, the weight of the evidence fails to demonstrate that the Veteran is entitled to a compensable disability for his bilateral hearing loss prior to the February 2016 VA examination, although the Veteran was given the benefit of the doubt and the 10 percent rating was assigned as of the date of the August 2015 VA examination at which new audiometric testing should have been conducted, but was not.  Nevertheless, the criteria for a compensable disability rating for bilateral hearing loss prior to August 5, 2015, nor a rating in excess of 10 percent thereafter, have not been shown and the Veteran's claim is denied.  

SMC AID AND ATTENDANCE 

SMC is payable if, as the result of service connected disability, the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. § 3.350(b). 

VA considers the following factors in order to determine whether a veteran is in need of regular aid and attendance of another person: the inability of the veteran to dress himself or to keep himself ordinarily clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, that requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

A veteran need not demonstrate all of these conditions in order to obtain SMC based on aid and attendance.  Instead, VA considers the particular personal functions that the Veteran is unable to perform in connection with his condition as a whole.  Rather than meeting all of the above criteria, the veteran need only demonstrate that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that the evidence of record must demonstrate at least one factor for a grant of SMC based on need for aid and attendance).

In addition, a "bedridden" veteran also warrants the regular aid and attendance of another person.  38 C.F.R. § 3.352(a).  The term "bedridden" means the condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure does not suffice.  38 C.F.R. § 3.352(a).

SMC is also payable when the Veteran has a single service connected disability rated as 100 percent disabling, without resort to individual unemployability, and, in addition: (1) has a service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a result of his service connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).

In this case, the Veteran is in receipt of a combined 30 percent disability evaluation for tinnitus, bilateral hearing loss, and basal cell carcinoma residuals, with each disability rated at 10 percent.
 
The Veteran does not, as the result of service connected disability, have an anatomical loss or loss of use of both feet, or of one hand and one foot; or have blindness in both eyes with visual acuity of 5/200.

Moreover, it does not appear that tinnitus, basal cell carcinoma residuals or bilateral hearing loss, either individually or collectively, has rendered him permanently bedridden.

The Veteran is not so helpless as to be in need of regular aid and attendance of another person as a result of his service connected disabilities alone.  The evidence is against a finding that the Veteran is unable to dress himself or to keep himself ordinarily clean and presentable as a result of his tinnitus, basal cell carcinoma residuals, or bilateral hearing loss, and the Veteran has not so argued.  This is not to say that the Veteran is not in need of aid and attendance, just that the need is not the result of his service connected disabilities.

The Veteran's service connected disabilities do not require frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service connected disabilities, the inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran, as a result of his service connected disabilities, is unable to attend to the wants of nature, nor has the Veteran so argued.

The weight of the evidence does not show that the Veteran has, as a result of his service connected disabilities, incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment, nor has the Veteran so argued.  

Thus, upon review of the evidence of record, the weight of the evidence of record does not support a finding that the Veteran is so helpless as to need regular aid and attendance as the result of his service connected disabilities.

With regard to the Veteran's housebound status, the Veteran does not have a single service connected disability rated as 100 percent disabling without resort to individual unemployability.  Furthermore, the evidence does not suggest that the Veteran has at any time been permanently housebound by reason of service connected disability.

Accordingly, the Board concludes that the Veteran is not entitled to SMC based on the need for aid and attendance or housebound status.

TDIU

The Veteran is seeking a TDIU, contending that he is unemployable solely due to his service connected disabilities.  However, it appears that much of this argument is dependent on the conclusion that the Veteran has PTSD or that PTSD is responsible for his neurocognitive disorder, unspecified due to severe closed head injury.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18.  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Advancing age and nonservice connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Turning to the facts in the instant case, the Veteran is in receipt of a combined 30 percent disability evaluation, for his three service connected disabilities: tinnitus, bilateral hearing loss, and basal cell carcinoma.  The Veteran's service connected disabilities do not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Here, the evidence does not suggest that the Veteran has been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  While it is clear that he is unable to follow substantially gainful employment at this time, this is the result of his head injury residuals which occurred after his release from active duty service.  His hearing loss, tinnitus, and basal cell carcinoma residuals have not been shown to cause significant occupational impairment.  To establish entitlement to a total disability rating for compensation based on individual unemployability, the Veteran must be unemployable in fact (unable to secure or follow substantially gainful employment) by reason of service-connected disabilities.  Here, this has not been shown and a TDIU is denied.


ORDER

New and material evidence having been received the Veteran's claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.

A compensable disability rating for bilateral hearing loss prior to August 5, 2015 and a disability rating in excess of 10 percent thereafter is denied.

A TDIU is denied.

SMC based on aid and attendance is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


